COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                              NO. 2-09-269-CV


SAILSTAR USA, INC.                                                   APPELLANT

                                       V.

SAMAHA ENTERPRISES, INC.                                               APPELLEE
D/B/A CRYSTAL CLEANERS

                                   ------------

          FROM THE 17TH DISTRICT COURT OF TARRANT COUNTY

                                   ------------

              MEMORANDUM OPINION 1 ON REHEARING
                 AND JUDGMENT ON REHEARING

                                   ------------

     Having considered the parties’ joint motion to modify or clarify our original

memorandum opinion, we grant the motion, withdraw our memorandum opinion

and judgment of October 8, 2009, and substitute the following.




     1
         … See Tex. R. App. P. 47.4.
      We have considered the parties’ agreed motion, in which the parties ask

this court “to set aside the default judgment as to SailStar and remand to the

district court . . . for further proceedings consistent with the parties’

agreement.” Therefore, without regard to the merits, we set aside the default

judgment, dismiss the appeal, and remand the case to the trial court for further

proceedings consistent with the parties’ agreement.       See Tex. R. App. P.

42.1(a)(2).

      Costs of the appeal shall be paid by the party incurring same, for which

let execution issue. See Tex. R. App. P. 42.1(d).




                                                 PER CURIAM


PANEL: MCCOY, J.; CAYCE, C.J.; and MEIER, J.

DELIVERED: November 12, 2009




                                       2